, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2020 and October 08, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2022.
Applicant's election with traverse of restricting Inventions I and II in the reply filed on October 11, 2022 is acknowledged.  The traversal is on the ground(s) that “other than the existence of more than one embodiment/species, the Examiner has not indicated any reason for restriction…the Examiner has not indicated that the fields of search are different, that any extra effort would be required for searching or examination, or the like” (Remarks, last paragraph of p.1).  
This is not found persuasive. In the Restriction Requirement issued on September 02, 2022, pp.2-3, Examiner explained that the reason for restriction is because Inventions I and II are related as product and process or use. The two inventions belong to different classifications, and the text search for each invention is unique. 
Inventions I and II are related as product and process of use. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)). In this case it is not required for the “heart rate detection system” as claimed in Invention I can be used for a heart rate detection method that does not require forming a crystalline material as a grating structure having a periodically-changed spacing pattern through an acoustic wave sign and being modulated according to a frequency of the acoustic wav signal, and determining a location of the predetermined wavelength and a frequency of the acoustic wave signal corresponding to the predetermined wavelength according to the light-intensity spectrum.  The “heart date detection method” as claimed in Invention II is not required for using a heart rate detection system with the particular configuration of the sensing components as claimed in Invention I.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-7 are withdrawn. Claims 8-10 are under examination in this Office action.
Examiner notes that the allowable subject matter is identified for claim 8. Should the allowable subject matter be incorporated into claim 1, claims 1-7 may be rejoined. 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites “a crystalline material as a grating structure” in line 14 of p.17 should be corrected to –a crystalline material having a grating structure--  to be in-lined with the scope of the limitation in line 6 “the grating structure of the crystalline material”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “a periodically-changed spacing pattern” in line 15 of p.17 that renders the scope fo the claim indefinite. The word “periodically” may refer to a regular interval in a temporal space or a spatial space. Hence, it is not clear whether a periodically-changed spacing pattern refers to the grating structure having a spacing pattern that changes from location to location, or from time to time. For examination purpose, the word “periodically” is interpreted to be in a spatial space as illustrated in FIG.3. Amendment to clarify this feature is required.
Claims 8 and 10 recite “a/the periodically-changed signal intensity diagram” that renders the scope of the claim indefinite for a similar reason stated above. The term “periodically” is interpreted to be in a  temporal space as illustrated in FIG.4. Amendment to clarify this feature is required.
Claim 8 recites “a location of the predetermined wavelength” in line 4 of p.18 that renders the scope fo the claim indefinite. It is not clear what it means by a location of a wavelength. For examination purpose, the “location” is interpreted to be the wavelength value (i.e., the location in a light spectrum). The above limitation is hence interpreted to be the predetermined wavelength.
Claim 10 recites the term “magnitude-frequency distribution diagram” in line 1 of p.19 that renders the scope fo the claim indefinite. It is not clear of the link between “magnitude” and “intensity”. For examination purpose, the magnitude is interpreted to be the Fourier-transformed intensity. Amendment to clarify this feature is required.
The dependent claims of the above rejected claims are rejected due to their dependency.



Allowable Subject Matter
Claims 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the feature recites in claim 8 “generating a periodically-changed signal intensity diagram by the light analysis module depicting a relationship of a light intensity over time for the predetermined wavelength of the light beam, wherein a change in a waveform of the periodically-changed signal intensity diagram corresponds to a change in a waveform of the acoustic wave signal”, along or with other limitations recited in the claim, is not disclosed, taught or suggested in the prior art of record for rejections or the cited pertinent art, individually or combined. 
The prior arts relevant to the claimed invention are cited below:
Wang et al., US 2016/0259226 A1. This reference teaches in [0026] a acousto-optic crystal core that produces periodic change to make the refraction index of the acousto-optic crystal core produce periodic change to form a grating that makes a light beam with specific wavelength unable to transmit through the acousto-optic crystal core in waveguide propagation mods when the acousto-optic crystal optical waveguide is affected by a continuous acoustic wave. It further teaches in FIG.7 and [0028] a light-intensity spectrum of the light beam. 
Pang et al., US 9,086,536 B2. This reference teaches in Col. 6 acoustic optical deflectors for collecting time varying light data. Further in Col.8 it teaches that each light detecting element can generate a signal with time-varying light data that may include properties of the light received such as the intensity(ies) of the light and the wavelength(s) of the light.
Gugel et al., 20100134867 A1. This reference teaches [0010] acousto-optical crystals that has a distinguishing feature that the sound wave produced alters the optical properties of the crystal, an optical grating or a comparable optically active structure being induced by the sound. Light passing through the crystal can ultimately undergo diffraction at this optical grating and be deflected into different diffraction orders or diffraction directions. 

However, any of the above cited relevant arts, individually or combined, teaches the above identified allowable feature in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793